EXHIBIT 10.3
Execution Version


FOURTH AMENDED AND RESTATED PLEDGE AGREEMENT
FOURTH AMENDED AND RESTATED PLEDGE AGREEMENT, dated as of December 1, 2017 (as
amended, supplemented, restated or otherwise modified from time to time, this
“Agreement”), made by CATCHMARK TIMBER OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership (the “Borrower”), TIMBERLANDS II, LLC, a Delaware limited
liability company (“Timberlands II”), CATCHMARK TIMBER TRS, INC., a Delaware
corporation (“CatchMark TRS”), CATCHMARK TRS HARVESTING OPERATIONS, LLC, a
Delaware limited liability company (“CatchMark TRS Subsidiary”), CATCHMARK HBU,
LLC, a Delaware limited liability company (“CatchMark HBU”), CATCHMARK TEXAS
TIMBERLANDS GP, LLC (“CatchMark Texas GP”), a Texas limited liability company,
CATCHMARK TEXAS TIMBERLANDS, L.P. (“CatchMark Texas LP”), a Texas limited
liability company, CATCHMARK SOUTH CAROLINA TIMBERLANDS, LLC, a South Carolina
limited liability company (“CatchMark SC”), CATCHMARK SOUTHERN HOLDINGS II GP,
LLC, a Delaware limited liability company (“CatchMark Southern Holdings”),
CATCHMARK SOUTHERN TIMBERLANDS II, L.P., a Delaware limited partnership
(“CatchMark Southern Timberlands”), CATCHMARK TRS HARVESTING OPERATIONS II, LLC,
a Delaware limited liability company (“CatchMark TRS Subsidiary II”), CATCHMARK
TRS INVESTMENTS, LLC, a Delaware limited liability company (“CatchMark TRS
Member”), CATCHMARK TRS MANAGEMENT, LLC, a Delaware limited liability company
(“CatchMark TRS Manager”), CATCHMARK TIMBER TRUST, INC., a Maryland corporation
(“CatchMark Timber”), CATCHMARK LP HOLDER, LLC, a Delaware limited liability
company (“LP Holder”), and each Additional Grantor that may from time to time
become a party hereto (the Borrower, Timberlands II, CatchMark TRS, CatchMark
TRS Subsidiary, CatchMark HBU, CatchMark Texas GP, CatchMark Texas LP, CatchMark
SC, CatchMark Southern Holdings, CatchMark Southern Timberlands, CatchMark TRS
Subsidiary II, CatchMark TRS Member, CatchMark TRS Manager, CatchMark Timber, LP
Holder and such Additional Grantors are collectively referred to as the
“Grantors” and individually as a “Grantor”), in favor of COBANK, ACB, as
administrative agent (in such capacity, the “Administrative Agent”) for the
benefit of itself and each other Lender Party. This Agreement amends and
restates in its entirety that certain Third Amended and Restated Pledge
Agreement, dated as of December 23, 2014 (as amended, supplemented, restated or
otherwise modified from time to time, the “Original Pledge Agreement”), by each
Grantor party thereto, in favor of the Administrative Agent for the benefit of
itself and each other Lender Party.
W I T N E S S E T H:
WHEREAS, pursuant to the Fifth Amended and Restated Credit Agreement, dated as
of the date hereof (as amended, supplemented, restated or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the other Loan
Parties party thereto from time to time as Guarantors, the various lending
institutions as are, or may from time to time become, parties thereto
(collectively, the “Lenders”), and the Administrative Agent in its capacity as
administrative agent for the Lender Parties, the Lenders have extended
Commitments to make Loans to the Borrower;


39769786.7

--------------------------------------------------------------------------------





WHEREAS, as a condition precedent to the effectiveness of the Credit Agreement,
and as a condition to the obligation of each Lender to make Loans to the
Borrower and each Issuing Lender to issue Letters of Credit pursuant to the
terms of the Credit Agreement, each Grantor is required to execute and deliver
this Agreement; and
WHEREAS, each Grantor has duly authorized the execution, delivery and
performance of this Agreement;
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce the Lenders to make the
Loans to the Borrower and any Issuing Lender to issue the Letters of Credit
pursuant to the Credit Agreement, each Grantor agrees with the Administrative
Agent, for its benefit and the benefit of each other Lender Party, to amend and
restate the Original Pledge Agreement in its entirety as follows:
ARTICLE I    
DEFINITIONS
SECTION 1.1    Certain Terms. The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall have the
following meanings (such definitions to be equally applicable to the singular
and plural forms thereof):
“Additional Grantors” is defined in clause (b) of Section 7.2.
“Administrative Agent” is defined in the preamble.
“Agreement” is defined in the preamble.
“Borrower” is defined in the preamble.
“Collateral” is defined in Section 2.1.
“Credit Agreement” is defined in the first recital.
“Equity Interests” means, with respect to any Person, all shares of capital
stock, partnership interests, membership interests in a limited liability
company or other security or ownership in, participation or equivalent interests
(however designated, whether voting or non-voting and whether certificated or
uncertificated) of such Person’s equity capital.
“Grantor” and “Grantors” are defined in the preamble.
“Lenders” are defined in the first recital.
“Original Pledge Agreement” is defined in the preamble.
“Pledge Agreement Supplement” is defined in clause (b) of Section 7.2.


-2-
39769786.7

--------------------------------------------------------------------------------





“Pledged Equity Interests” means all Equity Interests pledged by any Grantor as
Collateral pursuant to Section 2.1 of this Agreement.
“Proceeds” has the meaning provided for in the U.C.C. and includes (a) any and
all proceeds of any insurance, indemnity, warranty or guaranty payable to any
Grantor from time to time with respect to any of the Collateral, (b) any and all
payments (in any form whatsoever) made or due and payable to any Grantor from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of all or any part of the Collateral by any Governmental
Authority, (c) any recoveries by any Grantor against third parties with respect
to any litigation or dispute concerning any of the Collateral including claims
arising out of the loss or nonconformity of, interference with the use of,
defects in, or infringement of rights in, or damage to, the Collateral, and (d)
any and all other amounts, rights to payment or other property acquired upon the
Disposition of the Collateral and all rights arising out of the Collateral.
“Secured Obligations” is defined in Section 2.2.
“Securities Act” is defined in Section 6.2.
“Securities Issuer” means any Person that has issued or may issue any Equity
Interest in which any Grantor now has or hereafter acquires ownership or other
rights therein including those Persons listed on Schedule I attached hereto (as
such Schedule may be amended or supplemented from time to time).
“U.C.C.” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if, by reason of Law, the validity or
perfection or the effect of validity or perfection or non-perfection or the
priority of any security interest in any Collateral granted under this Agreement
is governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, then as to such matters “U.C.C.” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction.
SECTION 1.2    Credit Agreement Definitions; Rules of Construction. Unless
otherwise defined herein or the context otherwise requires, terms used in this
Agreement, including its preamble and recitals, have the meanings provided in
the Credit Agreement. The rules of construction set forth in Section 1.3 of the
Credit Agreement shall be deemed incorporated in this Agreement as if set forth
in full herein.
SECTION 1.3    U.C.C. Definitions. Unless otherwise defined herein or the
context otherwise requires, terms for which meanings are provided in the U.C.C.
are used in this Agreement, including its preamble and recitals, with such
meanings.
ARTICLE II    
PLEDGE
SECTION 2.1    Grant of Security Interest. Each Grantor hereby pledges,
hypothecates, collaterally assigns, charges, mortgages and pledges to the
Administrative Agent, for its benefit and the ratable benefit of each of the
other Lender Parties, and hereby grants to the


-3-
39769786.7

--------------------------------------------------------------------------------





Administrative Agent, for its benefit and the ratable benefit of each of the
other Lender Parties, a security interest in, all of such Grantor’s right, title
and interest in and to the following, whether such Grantor now has or hereafter
acquires ownership or other rights therein (collectively, the “Collateral”):
(a)    all Equity Interests and all additional Equity Interests;
(b)    all rights, title and interest, no matter how characterized, of any
Grantor in any Securities Issuer or under or pursuant to any Organizational
Document of any Securities Issuer, including, (i) all rights of such Grantor to
receive or demand distributions, cash, instruments and other property and assets
from time to time received, receivable, or otherwise distributed, (ii) all
rights of such Grantor to terminate any such Organizational Document, (iii) all
rights of such Grantor to perform and exercise consensual or voting rights or
otherwise exercise control under such Organizational Document or otherwise with
respect to such Securities Issuer, (iv) all rights of such Grantor to compel
performance and otherwise exercise all remedies under any such Organizational
Documents, (v) all rights of any Grantor to participate in the management of or
to administer the business and affairs of such Securities Issuer, (vi) all
rights of access to the books and records of such Securities Issuer, (vii) all
rights related to such Grantor’s capital account or equity, and (viii) all
rights of any Grantor for damages arising out of or for breach of or default
under any Organizational Document of any Securities Issuer;
(c)    all rights, privileges, authority and powers arising from any Grantor’s
ownership of any Equity Interest of any Securities Issuer or from any Grantor’s
status as a shareholder, owner, member or partner of any Securities Issuer;
(d)     (i) all certificates, instruments or entries upon the books of any
Grantor, Securities Issuer or financial intermediary, in each case, evidencing a
shareholdership, ownership, partnership or membership interest in any Securities
Issuer or its assets and (ii) all books and records, documents and other
information (tangible or electronic) evidencing or relating to any of the
Collateral;
(e)    all rights to acquire Equity Interests of any Securities Issuer,
including subscription rights, preemptive rights, conversion rights, options,
warrants and analogous rights;
(f)    all other rights, powers, privileges, authorities, interests, payments,
claims and other property in any manner arising out of or relating to any of the
foregoing listed in clauses (a) through (e), of whatever kind or character
(including any tangible or intangible property or interests therein) and whether
provided by contract or granted or available under Law in connection therewith;
(g)    all Proceeds of any and all of the foregoing Collateral;
provided, however, that the Equity Interests of any Unrestricted Timber
Subsidiary shall be excluded from the security interest granted by CatchMark
Timber under this Section. Notwithstanding anything to the contrary set forth
above, the rights to receive, and any interest in, all Proceeds of, or monies or
other consideration received or receivable from or attributable to the
Disposition of,


-4-
39769786.7

--------------------------------------------------------------------------------





any of the property subject to this Section 2.1 (to the extent a direct security
interest in such property or Proceeds from the Disposition of such property
shall not have already been granted) shall attach immediately and be subject to
the security interest granted pursuant to Section 2.1.
SECTION 2.2    Security for Obligations. This Agreement secures the prompt
payment in full in cash of all the Obligations, including all amounts payable by
the Borrower and each other Loan Party under or in connection with the Credit
Agreement, the Notes and each other Loan Document, each Rate Protection
Agreement and each document and agreement relating to or on account of any
Secured Bank Product, whether for principal, interest, costs, fees, expenses,
indemnities or otherwise and whether now or hereafter existing (all of such
obligations being the “Secured Obligations”); provided however, in each case,
Excluded Swap Obligations of any Grantor shall in any event be excluded from
“Secured Obligations” owing by such Grantor.
SECTION 2.3    Delivery of Collateral. Except as provided in Section 7.1.20 of
the Credit Agreement, all Pledged Equity Interests issued by any Loan Party or
Shell Subsidiary shall be evidenced by a physical certificate. All certificates
and all other certificates or instruments representing or evidencing any
Collateral shall be delivered to and held by or on behalf of the Administrative
Agent pursuant hereto, shall be in suitable form for transfer by delivery and
shall be accompanied by all necessary instruments of transfer or assignment,
duly executed in blank.
SECTION 2.4    Voting Rights; Dividends, Distributions and Payments. (a) In the
event that any dividend or distribution is to be paid on any Pledged Equity
Interest at a time when an Event of Default has not occurred and is continuing,
such dividend, distribution or payment may, subject to the terms of the Credit
Agreement, be paid directly to each Grantor. In addition, prior to the
occurrence of any Event of Default and receipt by the Borrower of a notice
described in clause (b)(ii) of this Section, such Grantor may exercise its
voting and other consensual rights with respect to the Pledged Equity Interests,
provided that the same is exercised in a manner not inconsistent with the terms
of this Agreement or any other Loan Document. Notwithstanding the foregoing, all
distributions in the form of additional Equity Interests shall be paid and
delivered to the Administrative Agent and held as additional Collateral
hereunder.
(b)    Each Grantor agrees that if any Event of Default shall have occurred and
be continuing:
(i)
such Grantor shall, promptly upon receipt thereof and without any request
therefor by the Administrative Agent, deliver (properly endorsed where required
hereby or requested by the Administrative Agent) to the Administrative Agent all
dividends, distributions, interest, principal, other cash payments and Proceeds
of the Collateral, all of which shall be held by the Administrative Agent as
additional Collateral for use in accordance with Section 6.4; and

(ii)
after the Administrative Agent has notified the Borrower of the Administrative
Agent’s intention to exercise its voting power under this clause:

(A)    the Administrative Agent may exercise (to the exclusion of such Grantor)
the voting power and all other incidental rights of ownership with respect to
any


-5-
39769786.7

--------------------------------------------------------------------------------





Pledged Equity Interests or other Equity Interests constituting Collateral, and
such Grantor hereby grants the Administrative Agent an irrevocable proxy,
exercisable under such circumstances, to vote the Pledged Equity Interests and
such other Collateral; and
(B)    such Grantor shall promptly deliver to the Administrative Agent such
additional proxies and other documents as may be necessary to allow the
Administrative Agent to exercise such voting power.
(c)    All dividends, distributions, interest, principal, cash payments, and
proceeds which may at any time and from time to time be held by any Grantor but
which such Grantor is then obligated to deliver to the Administrative Agent
shall, until delivery to the Administrative Agent, be held by each Grantor
separate and apart from such Grantor’s other property in trust for the
Administrative Agent.
SECTION 2.5    Continuing Security Interest. This Agreement shall create a
continuing security interest in the Collateral and shall remain in full force
and effect until payment in full in cash of all Secured Obligations (on terms
and pursuant to documentation in form and substance reasonably satisfactory to
the Administrative Agent) and the irrevocable termination of all the
Commitments, at which time the security interest granted herein shall terminate
and all rights to the Collateral shall revert to the Grantors. In the event that
any part of the Collateral is Disposed of in connection with a Disposition
permitted under the Credit Agreement (other than a Disposition to a Grantor) the
security interest granted herein shall terminate with respect to such Collateral
and all rights therein shall revert to the applicable Grantor or Grantors. Upon
any such termination, the Administrative Agent will, at each Grantor’s sole
expense, deliver to such Grantor, without any representations, warranties or
recourse of any kind whatsoever, all certificates and instruments representing
or evidencing all Pledged Equity Interests, together with all other Collateral
held by the Administrative Agent hereunder, and execute and deliver to such
Grantor such documents as such Grantor shall reasonably request to evidence such
termination or release.
SECTION 2.6    Security Interest Absolute. All rights of the Administrative
Agent and the security interests granted to the Administrative Agent hereunder,
and all obligations of each Grantor hereunder, shall be absolute and
unconditional, irrespective of:
(a)    any lack of validity, legality or enforceability of any Loan Document or
any Rate Protection Agreement or any document or agreement relating to or on
account of any Secured Bank Product;
(b)    the failure of any Lender Party:
(i)
to assert any claim or demand or to enforce any right or remedy against any
Grantor, any other Loan Party or any other Person under the provisions of any
Loan Document or otherwise; or

(ii)
to exercise any right or remedy against any other guarantor of, or collateral
securing, any Secured Obligation of any Grantor or any other Loan Party;



-6-
39769786.7

--------------------------------------------------------------------------------





(c)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Secured Obligations or any other extension,
compromise or renewal of any Secured Obligation, including any increase in the
Secured Obligations resulting from the extension of additional credit to any
Grantor or any other Loan Party or otherwise;
(d)    any reduction, limitation, impairment or termination of any Secured
Obligation of any Grantor or of any other Loan Party for any reason, including
any claim of waiver, release, surrender, alteration or compromise, and shall not
be subject to (and each Grantor hereby waives any right to or claim of) any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality, nongenuineness, irregularity, compromise,
unenforceability of, or any other event or occurrence affecting, any Secured
Obligation of any Grantor or of any other Loan Party or otherwise;
(e)    any amendment to, rescission, waiver, or other modification of, or any
consent to departure from, any of the terms of any Loan Document or any Rate
Protection Agreement or any document or agreement relating to or on account of
any Secured Bank Product;
(f)    any addition, exchange, release, surrender or non-perfection of any
collateral (including the Collateral), or any amendment to or waiver or release
of or addition to or consent to departure from any guaranty, for any of the
Secured Obligations; or
(g)    any other circumstances which might otherwise constitute a defense
available to, or a legal or equitable discharge of, any Grantor, any other Loan
Party, any surety or any guarantor or otherwise, including as a result of any
proceeding of the nature referred to in Section 8.1.7 of the Credit Agreement.
SECTION 2.7    Grantors Remain Liable. Anything herein to the contrary
notwithstanding:
(a)    each Grantor shall remain liable under the contracts and agreements
included in the Collateral to the extent set forth therein, and shall perform
all of such Grantor’s duties and obligations under such contracts and agreements
to the same extent as if this Agreement had not been executed;
(b)    each Grantor will comply in all material respects with all Law relating
to the ownership and operation of the Collateral, including all registration
requirements under Law, and shall pay when due all taxes, fees and assessments
imposed on or with respect to the Collateral, except to the extent the validity
thereof is (A) being diligently contested in good faith by appropriate
proceedings which (i) suspend the collection thereof and any Lien therefrom and
(ii) for which adequate reserves in accordance with GAAP have been set aside by
such Grantor, and (B) could not reasonably be expected to have, either
individually or in the aggregate, a material liability to any Grantor;
(c)    the exercise by the Administrative Agent of any of its rights hereunder
shall not release any Grantor from any of such Grantor’s duties or obligations
under such Grantor’s Organizational Documents or any contract or agreement
included in the Collateral; and


-7-
39769786.7

--------------------------------------------------------------------------------





(d)    neither the Administrative Agent nor any other Lender Party shall have
any obligation or liability under any Organizational Document or any contracts
or agreements included in the Collateral by reason of this Agreement, nor shall
the Administrative Agent or any other Lender Party be obligated to perform any
of the obligations or duties of any Grantor thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.
SECTION 2.8    Waiver of Subrogation. Each Grantor hereby irrevocably waives to
the extent permitted by Law and until such time as the Secured Obligations shall
have been paid in full in cash (on terms and pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent) and all the
Commitments have irrevocably terminated, any claim or other rights which such
Grantor may now or hereafter acquire against the Borrower or any other Loan
Party that arises from the existence, payment, performance or enforcement of
such Grantor’s obligations under this Agreement or any other Loan Document or
otherwise, including any right of subrogation, reimbursement, exoneration or
indemnification, and any right to participate in any claim or remedy of any
Lender Party against the Borrower or any other Loan Party or any collateral
which any Lender Party now has or hereafter acquires, whether or not such claim,
remedy or right arises in equity or under contract or Law. If any amount shall
be paid to any Grantor in violation of the preceding sentence, such amount shall
be deemed to have been paid to such Grantor for the benefit of, and held in
trust for, the Lender Parties, and shall forthwith be paid to the Administrative
Agent to be credited and applied against the Secured Obligations, whether
matured or unmatured. Each Grantor acknowledges that such Grantor will receive
direct and indirect benefits for the financing arrangements contemplated by the
Credit Agreement and that the waiver set forth in this Section is knowingly made
in contemplation of such benefits.
ARTICLE III    
REPRESENTATIONS AND WARRANTIES
Each Grantor represents and warrants unto each Lender and the Administrative
Agent as set forth in this Article.
SECTION 3.1    Ownership, No Liens, etc. Such Grantor has pledged to the
Administrative Agent, for its benefit and the benefit of each other Lender
Party, all the Pledged Equity Interests that it is required to pledge pursuant
to the Credit Agreement. Such Grantor is the legal and beneficial owner of, and
has good and marketable title to (and has full corporate, partnership or limited
liability company right and authority to pledge and assign) the Collateral, free
and clear of all Liens, except for this security interest granted pursuant
hereto in favor of the Administrative Agent for the benefit of the Lender
Parties. All of the Pledge Equity Interests have been duly authorized, validly
issued and are fully paid and non-assessable, and have not been issued or
transferred in violation of any securities or other Law. Except as permitted by
the Credit Agreement, there are no existing options, warrants, calls, purchase
rights, commitments or obligations with respect to the Pledged Equity Interests.
SECTION 3.2    Valid Security Interest.
SECTION 3.2.1    The delivery of any certificated Pledged Equity Interests
forming a part of the Collateral to the Administrative Agent is effective to
create a valid, perfected, first priority


-8-
39769786.7

--------------------------------------------------------------------------------





security interest therein and all Proceeds thereof, securing the Secured
Obligations, in favor of the Administrative Agent for the ratable benefit of the
Lender Parties. No filing or other action will be necessary to perfect or
protect such security interest in such certificated Pledged Equity Interests.
SECTION 3.2.2    Upon the filing of U.C.C. financing statements in the U.C.C.
filing offices of each jurisdiction referred to in Item E of Schedule I attached
to the Security Agreement that names each Grantor as “Debtor” and the
Administrative Agent as “Secured Party” and adequately describes the Collateral,
the security interest granted pursuant to this Agreement creates a valid,
perfected, first priority security interest in the Collateral (including the
uncertificated Pledged Equity Interests forming a part of the Collateral),
together with all Proceeds thereof, securing the Secured Obligations, in favor
of the Administrative Agent for the ratable benefit of the Lender Parties.
SECTION 3.3    Reserved.
SECTION 3.4    As to Pledged Equity Interests.
(a)    All of Pledged Equity Interests issued by any Loan Party or Shell
Subsidiary are certificated. The Pledged Equity Interests constitute all of the
issued and outstanding Equity Interests held by such Grantor in the applicable
Securities Issuer.
(b)    Each Organizational Document of any Securities Issuer, true and complete
copies of which have been furnished to the Administrative Agent, has been duly
authorized, executed, and delivered by any Grantor party thereto, has not been
amended or otherwise modified except as permitted by the Credit Agreement, is in
full force and effect, and is binding upon and enforceable against any Grantor
party thereto in accordance with its terms. There exists no material default (or
other default that could reasonably be expected to impair the interests or
rights of the Administrative Agent) under any such Organizational Document by
any Grantor.
(c)    Each Organizational Document of any Securities Issuer who is a Loan Party
or a Shell Subsidiary constituting a limited liability agreement, partnership
agreement, limited liability partnership agreement or similar agreement provides
that the Equity Interests of such Securities Issuer are “securities” governed by
Article 8 of the U.C.C. and each such Organizational Document provides that the
Equity Interests of such Securities Issuer are required to be in certificated
form.
(d)    Subject to Section 7.1.20 of the Credit Agreement, each Organizational
Document of any Securities Issuer who is a Permitted Joint Venture constituting
a limited liability agreement, partnership agreement, limited liability
partnership agreement or similar agreement provides either that (i) the Equity
Interests of such Securities Issuer are “securities” governed by Article 8 of
the U.C.C. and that the Equity Interests of such Securities Issuer are required
to be in certificated form or (ii) the Equity Interests of such Securities
Issuer are not “securities” governed by Article 8 of the U.C.C. and that the
Equity Interests of such Securities Issuer shall be uncertificated.


-9-
39769786.7

--------------------------------------------------------------------------------





(e)    Such Grantor’s Equity Interests in each Securities Issuer is set forth in
Schedule I attached hereto (as such Schedule may be amended or supplemented from
time to time).
(f)    Such Grantor had and continues to have the power and legal capacity to
execute and carry out the provisions of all Organizational Documents to which
such Grantor is a party.
(g)    The state of organization of each Securities Issuer is as set forth in
Schedule I attached hereto (as such Schedule may be amended or supplemented from
time to time).
SECTION 3.5    Authorization, Approval, etc. No authorization, approval or other
action by, and no notice to or filing with, any Governmental Authority or any
other Person is required either for (a) the pledge by such Grantor of any
Collateral pursuant to this Agreement or for the execution, delivery and
performance of this Agreement by such Grantor or (b) the exercise by the
Administrative Agent of the voting or other rights provided for in this
Agreement or the remedies in respect of the Collateral pursuant to this
Agreement, except, with respect to the Pledged Equity Interests, (i) as may be
required in connection with a disposition of such Pledged Equity Interests by
Law affecting the offering and sale of securities generally or (ii) those
authorizations, approvals or other action which have been duly obtained, taken,
given or made and are in full force and effect.
SECTION 3.6    Due Execution, Validity, etc. Such Grantor has full corporate,
partnership or limited liability company power and authority, and holds all
requisite licenses, permits and other approvals of Governmental Authorities, to
enter into and perform such Grantor’s obligations under this Agreement. The
execution, delivery and performance by such Grantor of this Agreement does not
contravene or result in a default under such Grantor’s Organizational Documents
or contravene or result in a default under any contractual restriction, Lien or
Law binding on such Grantor. This Agreement has been duly authorized by such
Grantor, has been duly executed and delivered by or on behalf of such Grantor
and constitutes the legal, valid and binding obligation of such Grantor
enforceable in accordance with its terms, subject to the effect of any Debtor
Relief Laws, and general principles of equity (regardless of whether considered
in a proceeding in equity or at law).
ARTICLE IV    
COVENANTS
SECTION 4.1    Protect Collateral; Further Assurances, etc. No Grantor will
create or suffer to exist any Lien on the Collateral (except a Lien in favor of
the Administrative Agent). Each Grantor will warrant and defend the right and
title herein granted unto the Administrative Agent in and to the Collateral (and
all right, title, and interest represented by the Collateral) against the claims
and demands of all Persons (other than the Administrative Agent). Each Grantor
agrees that at any time, and from time to time, at the expense of such Grantor,
such Grantor will promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or desirable, or
that the Administrative Agent may reasonably request, in order to perfect,
preserve and protect any security interest granted or purported to be granted
hereby or to enable the Administrative Agent to exercise and enforce its rights
and remedies hereunder with respect to any Collateral.


-10-
39769786.7

--------------------------------------------------------------------------------





SECTION 4.2    Powers, etc. Each Grantor agrees that all Pledged Equity
Interests delivered by such Grantor pursuant to this Agreement will be
accompanied by duly executed undated blank powers, or other equivalent
instruments of transfer reasonably acceptable to the Administrative Agent. Each
Grantor will, from time to time upon the reasonable request of the
Administrative Agent, promptly deliver to the Administrative Agent such powers,
instruments, and similar documents, reasonably satisfactory in form and
substance to the Administrative Agent, with respect to the Collateral and will,
from time to time upon the request of the Administrative Agent during the
continuance of any Event of Default, promptly transfer any Pledged Equity
Interests or other Equity Interests constituting Collateral into the name of any
nominee designated by the Administrative Agent.
SECTION 4.3    Continuous Pledge. Subject to Section 2.4, each Grantor will, at
all times, keep pledged to the Administrative Agent pursuant hereto all Pledged
Equity Interests constituting Collateral, all dividends and distributions with
respect thereto and all other Collateral and other securities, instruments,
proceeds, and rights from time to time received by or distributable to such
Grantor in respect of any Collateral.
SECTION 4.4    Organizational Documents. (a) Each Grantor shall at such
Grantor’s own expense:
(i)
perform and observe in all material respects all the terms and provisions of
each Organizational Document relating to the Collateral to which such Grantor is
a party and each other contract and agreement included in all the Collateral to
be performed or observed by such Grantor, maintain such Organizational Document
relating to the Collateral and each such other contract and agreement in full
force and effect, in such Grantor’s reasonable business judgment, enforce such
Organizational Document relating to the Collateral and each such other contract
and agreement in accordance with its terms, and, upon the occurrence and during
the continuance of any Event of Default, take all such action to such end as may
from time to time be requested by the Administrative Agent; and

(ii)
from time to time (A) furnish to the Administrative Agent such information
regarding the Collateral as the Administrative Agent may reasonably request, and
(B) upon the occurrence and during the continuance of any Event of Default, upon
the request of the Administrative Agent, make to any other party to such
Organizational Document relating to the Collateral such requests for information
and for action as such Grantor is entitled to make thereunder.

(b)    No Grantor shall consent to any amendment, supplement, waiver or other
modification of any of the terms or provisions contained in, or applicable to,
any Organizational Document except as permitted under the Credit Agreement.
(c)    In the event that any Organizational Document of any Securities Issuer
constituting a limited liability agreement, partnership agreement, limited
liability partnership agreement or similar agreement is modified (with or
without the consent of any Grantor) with regards to whether the Equity Interests
of such Securities Issuer are or are not “securities” governed


-11-
39769786.7

--------------------------------------------------------------------------------





by Article 8 of the U.C.C. or are or are not certificated, the Grantor will give
immediate notice of the same to the Administrative Agent.
(d)    Subject to Section 7.1.20 of the Credit Agreement, in the event that any
Pledged Equity Interests of any Securities Issuer are not “securities” governed
by Article 8 of the U.C.C. and are uncertificated, the Grantor shall deliver to
the Administrative Agent an acknowledgement from the Securities Issuer of the
security interest of the Administrative Agent in such Pledged Equity Interests
in form and content acceptable to the Administrative Agent.
SECTION 4.5    Additional Covenants. Each Grantor agrees that, until all the
Secured Obligations have been paid in full in cash on terms and pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and all Commitments shall have irrevocably terminated, it
will comply with all the terms and provisions of the Credit Agreement, the other
Loan Documents, Rate Protection Agreements and documents and agreements relating
to or on account of any Secured Bank Product that are applicable to it.
ARTICLE V    
THE ADMINISTRATIVE AGENT
SECTION 5.1    Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby irrevocably constitutes and appoints the Administrative Agent and any
officer or agent thereof, with full power of substitution, as such Grantor’s
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in such
Grantor’s own name, for the purpose of carrying out the terms of this Agreement,
to take, upon the occurrence and during the continuance of any Event of Default,
any and all actions and execute any and all documents and instruments that may,
in the judgment of the Administrative Agent, be necessary or desirable to
accomplish the purposes of this Agreement. Without limiting the generality of
the foregoing, after the occurrence and during the continuance of any Event of
Default, each Grantor hereby gives the Administrative Agent the power and right,
on behalf of such Grantor, without notice to or assent by such Grantor, to do
any or all of the following:
(a)    take possession of and indorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under or in
respect of any Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under or in respect of any Collateral whenever payable;
(b)    pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral;
(c)    execute, in connection with any Disposition provided for in Section 6.1,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and
(d)    (i) direct any Person liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Administrative


-12-
39769786.7

--------------------------------------------------------------------------------





Agent or as the Administrative Agent shall direct; (ii) ask or demand for,
collect, and receive payment of and give receipt for, any and all moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral; (iii) receive, collect, sign and indorse any drafts or other
instruments, documents and chattel paper in connection with any of the
Collateral; (iv) commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect the Collateral or
any portion thereof and to enforce any other right in respect of any Collateral;
(v) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral; (vi) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Administrative Agent may deem appropriate; and (vii) generally,
Dispose of any of the Collateral as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes, and do,
at the Administrative Agent’s option and such Grantor’s expense, at any time, or
from time to time, all acts and things that the Administrative Agent deems
necessary to protect, preserve or realize upon the Collateral and the Lender
Parties’ security interests therein and to effect the intent of this Agreement,
all as fully and effectively as such Grantor might do.
Each Grantor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section is irrevocable and coupled with an interest.
SECTION 5.2    Administrative Agent May Perform. If any Grantor fails to perform
any agreement contained herein, the Administrative Agent may itself perform, or
cause performance of, such agreement. The Administrative Agent may from time to
time take any other action which the Administrative Agent deems necessary or
appropriate, in the Administrative Agent’s reasonable opinion, for the
maintenance, preservation or protection of any of the Collateral or of its
security interests therein.
SECTION 5.3    Access and Examination. In order to give effect to the intent of
this Agreement, the Administrative Agent may at all reasonable times have access
to, examine, audit, make extracts from and inspect each Grantor’s records, files
and books of account and the Collateral, and may discuss each Grantor’s affairs
with such Grantor’s officers and management. Each Grantor will deliver to the
Administrative Agent promptly following its request therefor any instrument
necessary for the Administrative Agent to obtain records from any service bureau
maintaining records for such Grantor. The Administrative Agent may, at expense
of the Grantors, use each Grantor’s personnel, supplies and premises as may be
reasonably necessary for maintaining or enforcing the security interest granted
hereunder.
SECTION 5.4    Administrative Agent Has No Duty. The powers conferred on the
Administrative Agent hereunder are solely to protect its interest (on behalf of
the Lender Parties) in the Collateral and shall not impose any duty on it to
exercise any such powers. The Administrative Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the U.C.C. or otherwise, shall be to deal
with it in the same manner as the Administrative Agent deals with similar
property for its own account. Neither the Administrative Agent nor any of its
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so, nor
shall any such Person be under any obligation to Dispose of any Collateral upon
the request of any Grantor


-13-
39769786.7

--------------------------------------------------------------------------------





or any other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof (including (a) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relative to any Pledged Equity Interests, whether or not the Administrative
Agent has or is deemed to have knowledge of such matters, and (b) the taking of
any necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral). Neither the Administrative Agent nor any of its
officers, directors, employees or agents shall be responsible to any Grantor for
any loss, damage, depreciation or other diminution in the value of any of the
Collateral, except in respect of any damages attributable solely to any such
Person’s gross negligence or willful misconduct as determined in a final
non-appealable judgment of a court of competent jurisdiction.
ARTICLE VI    
REMEDIES
SECTION 6.1    Remedies. If any Event of Default shall have occurred and be
continuing the Administrative Agent may:
(a)    exercise in respect of the Collateral, in addition to other rights and
remedies provided for herein or otherwise available to it (including as provided
in Section 5.1 and clause (b) of Section 2.4), all the rights and remedies of a
secured party on default under the U.C.C. and also may, without demand of
performance or other demand, presentment, obtaining a final judgment, protest,
advertisement or notice of any kind (except any notice required by Law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), Dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing) in one or more parcels at public or private sale, at any of the
Administrative Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as the Administrative Agent may deem
commercially reasonable. Each Grantor agrees that, to the extent notice of sale
shall be required by Law, at least 10 days’ prior notice to such Grantor of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification. The Administrative Agent shall
not be obligated to make any sale of Collateral regardless of notice of sale
having been given. The Administrative Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned. In case any sale of all or any part of the Collateral is made
on credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchase or purchasers
thereof, but the Administrative Agent shall not incur any liability in case any
such purchaser or purchasers shall fail to take up and pay for the Collateral so
sold and, in case of any such failure, such Collateral may be sold again upon
like notice. At any public (or, to the extent permitted by Law, private) sale
made pursuant to this Section, any Lender Party may bid for or purchase, free
(to the extent permitted by Law) from any right of redemption, stay, valuation
or appraisal on the part of any Grantor (all said rights being also hereby
waived and released to the extent permitted by Law), the Collateral or any part
thereof offered for sale and may make payment on account thereof by using any
claim then due and payable to such Lender Party from any Grantor as a credit
against the purchase price, and such Lender Party may upon compliance with the
terms


-14-
39769786.7

--------------------------------------------------------------------------------





of sale, hold, retain and dispose of such property without further
accountability to any Grantor therefor;
(b)    exercise any and all rights and remedies of each Grantor under or in
connection with the Collateral, including the right to sue upon or otherwise
collect, extend the time for payment of, modify or amend the terms of,
compromise or settle for cash, credit, or otherwise upon any terms, grant other
indulgences, extensions, renewals, compositions, or releases, and take or omit
to take any other action with respect to the Collateral, any security therefor,
any agreement relating thereto, any insurance applicable thereto, or any Person
liable directly or indirectly in connection with any of the foregoing, without
discharging or otherwise affecting the liability of any Grantor for the
Obligations or under this Agreement, any other Loan Document, any Rate
Protection Agreements or any documents or agreements relating to or on account
of any Secured Bank Product and the Assigned Agreements or otherwise in respect
of the Collateral, including any and all rights of such Grantor to demand or
otherwise require payment of any amount under, or performance of any provision
of, any Collateral;
(c)    enforce compliance with, and take any and all actions with respect to any
Organizational Document to the fullest extent as though the Administrative Agent
were the absolute owner of the Pledged Equity Interests and other Collateral,
including the right to receive all distributions and other payments that are
made pursuant to any Organizational Document; and
(d)    obtain the appointment of a receiver to take possession of the Collateral
and, at the option of the Administrative Agent, a receiver may be empowered (i)
to collect, receive and enforce all dividends and distributions and other
payments, (ii) to collect all other amounts owed by any Grantor in respect of
all Collateral as and when due to such Grantor, (iii) to otherwise collect, sell
or otherwise Dispose of the Collateral, (iv) to exercise all rights in and under
the Pledged Equity Interests, (v) to turn over all net proceeds to the
Administrative Agent and (vi) to exercise all other rights of the Administrative
Agent as provided in this Agreement. Each Grantor irrevocably and
unconditionally agrees that a receiver may be appointed by a court to take the
actions listed above without regard to the adequacy of the security for the
Secured Obligations and the actions of the receiver may be taken in the name of
the receiver, any Grantor or the Administrative Agent.
SECTION 6.2    Securities Laws. If the Administrative Agent shall determine to
exercise its right to Dispose of all or any of the Collateral pursuant to
Section 6.1, each Grantor agrees that, upon request of the Administrative Agent,
such Grantor will, at its own expense:
(a)    execute and deliver, and cause each issuer of the Collateral contemplated
to be sold and the directors and officers thereof to execute and deliver, all
such instruments and documents, and do or cause to be done all such other acts
and things, as may be necessary or, in the opinion of the Administrative Agent,
advisable to register such Collateral under the provisions of the Securities Act
of 1933, as from time to time amended (the “Securities Act”), and to cause the
registration statement relating thereto to become effective and to remain
effective for such period as prospectuses are required by Law to be furnished,
and to make all amendments and supplements thereto and to the related prospectus
which, in the opinion of the Administrative Agent, are necessary or advisable,
all in conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto;


-15-
39769786.7

--------------------------------------------------------------------------------





(b)    use its best efforts to qualify the Collateral under the state securities
or “Blue Sky” Laws and to obtain all necessary governmental approvals for the
sale of the Collateral, as requested by the Administrative Agent;
(c)    cause each such issuer to make available to its security holders, as soon
as practicable, an earnings statement that will satisfy the provisions of
Section 11(a) of the Securities Act; and
(d)    do or cause to be done all such other acts and things as may be necessary
to make such sale of the Collateral or any part thereof valid and binding and in
compliance with Law.
Each Grantor further acknowledges the impossibility of ascertaining the amount
of damages that would be suffered by the Administrative Agent or the Lenders by
reason of the failure by such Grantor to perform any of the covenants contained
in this Section and, consequently, to the extent permitted under Law, agrees
that, if such Grantor shall fail to perform any of such covenants, it shall pay,
as liquidated damages and not as a penalty, an amount equal to the value (as
determined by the Administrative Agent) of the Collateral on the date the
Administrative Agent shall demand compliance with this Section.
SECTION 6.3    Compliance with Restrictions. Each Grantor agrees that in any
sale of any of the Collateral whenever an Event of Default shall have occurred
and be continuing, the Administrative Agent is hereby authorized to comply with
any limitation or restriction in connection with such sale as it may be advised
by counsel is necessary in order to avoid any violation of Law (including
compliance with such procedures as may restrict the number of prospective
bidders and purchasers, require that such prospective bidders and purchasers
have certain qualifications, and restrict such prospective bidders and
purchasers to persons who will represent and agree that they are purchasing for
their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any Governmental Authority or official, and each
Grantor further agrees that such compliance shall not result in such sale being
considered or deemed not to have been made in a commercially reasonable manner,
nor shall the Administrative Agent be liable nor accountable to any Grantor for
any discount allowed by reason of the fact that such Collateral is sold in
compliance with any such limitation or restriction.
SECTION 6.4    Application of Proceeds. All cash proceeds received by the
Administrative Agent in respect of any sale of, collection from, or other
realization upon, all or any part of the Collateral shall be applied (after
payment of any amounts payable to the Administrative Agent pursuant to Section
11.3 of the Credit Agreement and Section 6.5) in whole or in part by the
Administrative Agent for the ratable benefit of the Lender Parties against all
or any part of the Secured Obligations in accordance with Section 8.7 of the
Credit Agreement. Any surplus of such cash or cash proceeds held by the
Administrative Agent and remaining after payment in full in cash of all the
Secured Obligations (on terms and pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent), and the
irrevocable termination of all the Commitments, shall be paid over to the
applicable Grantor or to whomsoever may be lawfully entitled to receive such
surplus.


-16-
39769786.7

--------------------------------------------------------------------------------





SECTION 6.5    Indemnity and Expenses. Subject to Section 9.1(b) of the Credit
Agreement, each Grantor agrees to jointly and severally indemnify and hold
harmless the Administrative Agent and its directors, officers, employees,
agents, Affiliates and their Related Parties from and against any and all
claims, losses and liabilities arising out of or resulting from this Agreement
(including enforcement of this Agreement), except claims, losses or liabilities
resulting from any such Person’s gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction. Each Grantor will promptly following demand pay to the
Administrative Agent the amount of (a) any and all reasonable fees and
out-of-pocket expenses (including, without limitation, the reasonable fees and
out-of-pocket expenses of legal counsel to the Administrative Agent and
accountants, appraisers, investment bankers, environmental advisors, management
consultants and other consultants, if any, who may be retained by the
Administrative Agent) which the Administrative Agent actually incurs in
connection with the administration of this Agreement or the custody of any of
the Collateral and (b) any and all fees and out-of-pocket expenses (including,
without limitation, the fees and out-of-pocket expenses of legal counsel to the
Administrative Agent and accountants, appraisers, investment bankers,
environmental advisors, management consultants and other consultants, if any,
who may be retained by the Administrative Agent) which the Administrative Agent
actually incurs in connection with the (i) preservation, use or operation of, or
the sale of, collection from, or other realization upon, any of the Collateral,
(ii) the exercise or enforcement of any of the rights of the Administrative
Agent or the other Lender Parties hereunder or (iii) the failure by any Grantor
to perform or observe any of the provisions hereof.
ARTICLE VII    
MISCELLANEOUS PROVISIONS
SECTION 7.1    Loan Document. This Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof, including Section 1.3 and Article XI thereof.
SECTION 7.2    Amendments, etc.; Additional Grantors; Successors and Assigns.
(a)    No amendment to or waiver of any provision of this Agreement nor consent
to any departure by any Grantor herefrom, shall be effective unless the same
shall be in writing executed and delivered in accordance with Section 11.1 of
the Credit Agreement, and then such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it is given; provided that, the Grantors may amend or supplement Schedule I
attached hereto from time to time as necessary to the extent such amendment or
supplement is acceptable to the Administrative Agent in its sole discretion. For
the avoidance of doubt, no such amendment or supplement of such Schedules shall
be deemed to waive any Default or Event of Default.
(b)    Upon the execution and delivery by any Person of a pledge agreement
supplement in substantially the form of Exhibit A hereto or a Joinder Agreement
(each a “Pledge Agreement Supplement”), (i) such Person shall be referred to as
an “Additional Grantor” and shall be and become a Grantor, and each reference in
this Agreement to “Grantor” shall also mean and


-17-
39769786.7

--------------------------------------------------------------------------------





refer to such Additional Grantor and (ii) the disclosure schedule attached to
each Pledge Agreement Supplement shall be acceptable to the Administrative Agent
in its sole discretion and shall be incorporated into and become a part of and
supplement Schedule I attached hereto, as appropriate, and the Administrative
Agent may attach such supplemental disclosure schedules to such Schedules, and
each reference to such Schedules shall refer to such Schedules as amended or
supplemented by such supplemental disclosure schedules.
(c)    This Agreement shall be binding upon each Grantor and its successors,
transferees and assignees, and shall inure to the benefit of and be enforceable
by the Administrative Agent and each other Lender Party and their respective
successors and assigns; provided, however, that no Grantor may assign such
Grantor’s obligations hereunder without the prior written consent of the
Administrative Agent. Without limiting the generality of the foregoing, any
Lender may assign or otherwise transfer (in whole or in part) any Loans or
Commitments held by it to any other Person, and such other Person shall
thereupon become vested with all the rights and benefits in respect thereof
granted to such Lender under any Loan Document (including this Agreement) or
otherwise, subject, however, to the provisions of Section 11.11 of the Credit
Agreement.
SECTION 7.3    Addresses for Notices. All notices and other communications
provided for hereunder shall be made as provided in, and subject to the terms
of, Section 11.2 of the Credit Agreement. All notices to each Grantor shall be
sent care of the Borrower at its address set forth in the Credit Agreement and
all notices to the Administrative Agent shall be sent as provided in the Credit
Agreement.
SECTION 7.4    Section Captions. Section captions used in this Agreement are for
convenience of reference only, and shall not affect the construction of this
Agreement.
SECTION 7.5    Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.
SECTION 7.6    Counterparts. This Agreement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
SECTION 7.7    Waivers. Each Grantor hereby waives any right, to the extent
permitted by Law, to receive prior notice of a judicial or other hearing with
respect to any action or prejudgment remedy or proceeding by the Administrative
Agent to take possession, exercise control over or Dispose of any item of
Collateral, where such action is permitted under the terms of this Agreement,
any other Loan Document, any Rate Protection Agreement, or any document or
agreement relating to or on account of any Secured Bank Product or by Law, or of
the time, place or terms of sale in connection with the exercise of the
Administrative Agent’s rights hereunder. Each Grantor waives, to the extent
permitted by Law, any bonds, security or sureties required by the Administrative
Agent with respect to any of the Collateral. Without limiting the foregoing,
each Grantor agrees that it will not invoke, claim or assert any benefit of Law,
or take or attempt to take


-18-
39769786.7

--------------------------------------------------------------------------------





any action that could reasonably be expected to have the effect of delaying,
impeding or preventing the Administrative Agent from exercising any of its
rights or remedies with respect to the Collateral as herein provided.
SECTION 7.8    Governing Law, Entire Agreement, etc. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK, EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE SECURITY
INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
NEW YORK. WITHOUT LIMITING SECTION 7.14, THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN
OR ORAL, WITH RESPECT THERETO.
SECTION 7.9    Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR
ACTIONS OF ANY LENDER PARTY OR GRANTOR SHALL BE BROUGHT AND MAINTAINED IN THE
FEDERAL AND STATE COURTS LOCATED IN THE BOROUGH OF MANHATTAN OF THE STATE OF NEW
YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. EACH GRANTOR AND LENDER PARTY HEREBY EXPRESSLY AND
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS FOR THE PURPOSE
OF ANY SUCH LITIGATION AS SET FORTH ABOVE AND IRREVOCABLY AGREES TO BE BOUND BY
ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION. EACH GRANTOR
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL,
POSTAGE PREPAID OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK.
EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH SUCH GRANTOR MAY HAVE OR HEREAFTER MAY
HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT ANY GRANTOR HAS OR HEREAFTER MAY ACQUIRE
ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO SUCH GRANTOR OR SUCH GRANTOR’S PROPERTY,
SUCH GRANTOR, TO THE FULLEST EXTENT PERMITTED


-19-
39769786.7

--------------------------------------------------------------------------------





BY LAW, HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF SUCH GRANTOR’S
OBLIGATIONS UNDER THIS AGREEMENT.
SECTION 7.10    Waiver of Jury Trial, etc. EACH LENDER PARTY AND GRANTOR HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS SUCH GRANTOR MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF ANY LENDER PARTY OR
ANY GRANTOR. EACH GRANTOR ACKNOWLEDGES AND AGREES THAT SUCH GRANTOR HAS RECEIVED
FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS
A MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT ENTERING INTO THIS AGREEMENT.
SECTION 7.11    Waiver of Certain Claims. TO THE EXTENT PERMITTED BY LAW, NO
GRANTOR SHALL ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST EACH LENDER PARTY ON
ANY THEORY OF LIABILITY FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
(AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR
AS A RESULT OF, THIS AGREEMENT OR ANY INSTRUMENT CONTEMPLATED HEREBY.
SECTION 7.12    No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.
SECTION 7.13    Farm Credit Equities. For the avoidance of doubt, pursuant to
Section 7.1.16(c) of the Credit Agreement, each Farm Credit Lender’s Percentage
of the Loans and other Secured Obligations due to such Farm Credit Lender shall
be secured by a statutory first Lien on such Farm Credit Lender’s Farm Credit
Equities, but such Farm Credit Equities shall not constitute security for the
Secured Obligations due to any Lender Party other than such Farm Credit Lender.
SECTION 7.14    Effectiveness of Amendment and Restatement; No Novation. The
amendment and restatement of the Original Pledge Agreement pursuant to this
Agreement shall be effective on the date hereof. All obligations and rights of
the Grantors and the Administrative Agent arising out of or relating to the
period commencing on the date hereof shall be governed by the terms and
provisions of this Agreement; the obligations and rights of the Grantors and the
Administrative Agent during the period prior to the date hereof shall continue
to be governed by the Original Pledge Agreement without giving effect to the
amendment and restatement provided for herein. This Agreement shall not
constitute a novation or termination of the Grantors’ obligations under the
Original Pledge Agreement or any document, note or agreement executed or
delivered in connection therewith, but shall constitute an amendment and
restatement of the obligations and


-20-
39769786.7

--------------------------------------------------------------------------------





covenants of the Grantors under such documents, notes and agreements, and the
Grantors hereby reaffirm all such obligations and covenants, as amended and
restated hereby.
This Agreement does not discharge or release the Administrative Agent’s Liens
pursuant to the Original Pledge Agreement or the priority of any mortgage,
pledge, security agreement or any other security therefor. Nothing expressed or
implied in this Agreement shall be construed as a release or other discharge of
any Grantor from any of its obligations or liabilities as “Grantor” under the
Original Pledge Agreement. It is the intent of the parties that the security
interests and Liens granted in the Collateral under and pursuant to the Original
Pledge Agreement shall continue in full force and effect. Each Grantor hereby
agrees to execute and deliver all agreements, documents and instruments and to
take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary or desirable, as determined by the Administrative Agent in the
Administrative Agent’s reasonable discretion, to ensure that the Administrative
Agent’s Liens pursuant to the Original Pledge Agreement continue to secure the
Secured Obligations under this Agreement and under the other Loan Documents.





IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered as of the day and year first above written.


CATCHMARK TIMBER OPERATING PARTNERSHIP, L.P.


By: CATCHMARK TIMBER TRUST, INC., as General Partner




By: __________________________
Name: Brian M. Davis
Title: Senior Vice President and
Chief Financial Officer




TIMBERLANDS II, LLC


By: CATCHMARK TIMBER OPERATING PARTNERSHIP, L.P., as Manager


By: CATCHMARK TIMBER TRUST, INC., as General Partner




By: __________________________
Name: Brian M. Davis
Title: Senior Vice President and
Chief Financial Officer




CATCHMARK TIMBER TRS, INC.




By:
___________________________________

Name: Brian M. Davis
Title: Senior Vice President and
Chief Financial Officer






[Signatures continue on following page]






CATCHMARK TRS HARVESTING OPERATIONS, LLC


By:
FOREST RESOURCE CONSULTANTS, INC., as Manager





By:     
Name: David T. Foil
Title: President




CATCHMARK HBU, LLC


By: CATCHMARK TIMBER OPERATING PARTNERSHIP, L.P., as Manager


By: CATCHMARK TIMBER TRUST, INC., as General Partner




By: __________________________
Name: Brian M. Davis
Title: Senior Vice President and
Chief Financial Officer




CATCHMARK TEXAS TIMBERLANDS, L.P.


By: CATCHMARK TEXAS TIMBERLANDS GP, LLC, as General Partner


By: TIMBERLANDS II, LLC, as Member


By: CATCHMARK TIMBER OPERATING PARTNERSHIP, L.P., as Manager


By: CATCHMARK TIMBER TRUST, INC., as General Partner




By: __________________________
Name: Brian M. Davis
Title: Senior Vice President and
Chief Financial Officer
[Signatures continue on following page]
CATCHMARK TEXAS TIMBERLANDS GP, LLC


By: TIMBERLANDS II, LLC, as Member


By: CATCHMARK TIMBER OPERATING PARTNERSHIP, L.P., as Manager


By: CATCHMARK TIMBER TRUST, INC., as General Partner




By: __________________________
Name: Brian M. Davis
Title: Senior Vice President and
Chief Financial Officer




CATCHMARK TRS MANAGEMENT, LLC


By:    CATCHMARK TIMBER TRS, INC., as sole Member




By:_________________________________
     Name: Brian M. Davis
     Title: Senior Vice President and
Chief Financial Officer






[Signatures continue on following page]







CATCHMARK TRS HARVESTING OPERATIONS II, LLC


By: AMERICAN FOREST MANAGEMENT, INC.,
as Manager




By:         
Name: Andrew Ferguson
Title: President/CEO


CATCHMARK SOUTHERN HOLDINGS II GP, LLC


By: TIMBERLANDS II, LLC, as sole Member


By: CATCHMARK TIMBER OPERATING              PARTNERSHIP, L.P., as Manager


By: CATCHMARK TIMBER TRUST, INC.,         as General Partner




By: _______________________________
     Name: Brian M. Davis
     Title: Senior Vice President and
Chief Financial Officer






[Signatures continue on following page]







CATCHMARK SOUTHERN TIMBERLANDS II, L.P.


By: CATCHMARK SOUTHERN HOLDINGS II GP, LLC, as General Partner
 
By: TIMBERLANDS II, LLC,
as sole Member


By: CATCHMARK TIMBER OPERATING                 PARTNERSHIP, L.P., as Manager


By: CATCHMARK TIMBER TRUST,
INC., as General Partner




By: _____________________________
          Name: Brian M. Davis
         Title: Senior Vice President and
                 Chief Financial Officer


CATCHMARK SOUTH CAROLINA TIMBERLANDS, LLC


By: TIMBERLANDS II, LLC,
as sole Member


By: CATCHMARK TIMBER OPERATING                  PARTNERSHIP, L.P., as Manager


By: CATCHMARK TIMBER TRUST,
INC., as General Partner




By: __________________________
              Name: Brian M. Davis
              Title: Senior Vice President and
                 Chief Financial Officer


[Signatures continue on following page]





CATCHMARK TRS INVESTMENTS, LLC


By:
CATCHMARK TIMBER TRS, INC., as sole Member





By: ___________________________________
     Name: Brian M. Davis
     Title: Senior Vice President and
Chief Financial Officer
CATCHMARK TIMBER TRUST, INC.



By:____________________________________
Name: Brian M. Davis     
Title: Senior Vice President and
Chief Financial Officer




CATCHMARK LP HOLDER, LLC


By: CATCHMARK TIMBER TRUST, INC., as sole Member




By: __________________________
Name: Brian M. Davis
Title: Senior Vice President and
Chief Financial Officer


[Signatures continue on following page]











ACKNOWLEDGED AND ACCEPTED:
COBANK, ACB,
as Administrative Agent
By:___________________________
Name: Zachary Carpenter
Title: Vice President
  



SCHEDULE I
to Pledge Agreement
Item A. Pledged Shares


Grantor
Securities Issuer
Authorized Shares
Outstanding Shares
% of Shares Pledged
Certificate No.


CatchMark Timber Operating Partnership, L.P.
CatchMark Timber TRS, Inc.
1,000
100
100%
3
 
 
 
 
 
 
Item B. Pledged Membership Interests


Grantor
Securities Issuer
State of Organization of Securities Issuer


No. of Membership Interests
Membership Interests % of Interests Pledged
Certificate No.
CatchMark Timber Operating Partnership, L.P.


Timberlands II, LLC
Delaware
1,000
100%
4
CatchMark Timber TRS, Inc.


CatchMark TRS Harvesting Operations, LLC


Delaware
1,000
100%
2
CatchMark Timber TRS, Inc.


CatchMark HBU, LLC
Delaware
1,000
100%
4
Timberlands II, LLC
CatchMark Texas Timberlands GP, LLC
Delaware
N/A
100%
1
Timberlands II, LLC


CatchMark Southern Holdings II GP, LLC


Delaware
N/A
100%
1
Timberlands II, LLC
CatchMark South Carolina Timberlands, LLC


Delaware
N/A
100%
1
CatchMark Timber TRS, Inc.


CatchMark TRS Harvesting Operations II, LLC


Delaware
1,000
100%
1
CatchMark Timber TRS, Inc.
CatchMark TRS Management, LLC


Delaware
1,000
100%
1
CatchMark Timber TRS, Inc.
CatchMark TRS Investments, LLC


Delaware
1,000
100%
1
CatchMark TRS Management, LLC


Dawsonville Bluffs, LLC
Delaware
N/A
0.005
%
N/A
CatchMark TRS Investments, LLC


Dawsonville Bluffs, LLC
Delaware
N/A
49.995
%
N/A
CatchMark Timber Trust, Inc.


CatchMark LP Holder, LLC
Delaware
N/A
100%
1
 
 
 
 
 
 



Item C. Pledged Partnership Interests


Grantor
Securities Issuer
State of Organization of Securities Issuer


Type of Pledged Partnership Interests
Partnership % of Pledged Partnership Interests
Certificate No.
CatchMark Texas Timberlands, GP, LLC


CatchMark Texas Timberlands, L.P.


Texas
General
1%
1
Timberlands II, LLC


CatchMark Texas Timberlands, L.P.


Texas
Limited
99%
2
CatchMark Southern Holdings II GP, LLC


CatchMark Southern Timberlands II, L.P.


Delaware
GP
1%
1
Timberlands II, LLC


CatchMark Southern Timberlands II, L.P.


Delaware
LP
99%
2
CatchMark Timber Trust, Inc.


CatchMark Timber Operating Partnership, L.P.
Delaware
General
99.99%
1
 
 
 
 
 
 
CatchMark LP Holder, LLC


CatchMark Timber Operating Partnership, L.P.
Delaware
Limited
.01%
2
 
 
 
 
 
 
 
 
 
 
 
 










EXHIBIT A
to Pledge Agreement


FORM OF PLEDGE AGREEMENT SUPPLEMENT
[Date]
CoBank, ACB,
as Administrative Agent
6340 S. Fiddlers Green Circle
Greenwood Village, Colorado 80111
Attention: Credit Information Services


CATCHMARK TIMBER OPERATING PARTNERSHIP, L.P.
Ladies and Gentlemen:
Reference is made to the Fourth Amended and Restated Pledge Agreement, dated as
of December 1, 2017 (as amended, supplemented, restated or otherwise modified
from time to time, the “Pledge Agreement”), made by CatchMark Timber Operating
Partnership, L.P., a Delaware limited partnership (“Borrower”), Timberlands II,
LLC, a Delaware limited liability company (“Timberlands II”), CatchMark Timber
TRS, Inc., a Delaware corporation (“CatchMark TRS”), CatchMark TRS Harvesting
Operations, LLC, a Delaware limited liability company (“CatchMark TRS
Subsidiary”), CatchMark HBU, LLC, a Delaware limited liability company
(“CatchMark HBU”), CatchMark Texas Timberlands GP, LLC (“CatchMark Texas GP”), a
Texas limited liability company, CatchMark Texas Timberlands, L.P. (“CatchMark
Texas LP”), a Texas limited liability company, CatchMark South Carolina
Timberlands, LLC, a South Carolina limited liability company (“CatchMark SC”),
CatchMark Southern Holdings II GP, LLC, a Delaware limited liability company
(“CatchMark Southern Holdings”), CatchMark Southern Timberlands II, L.P., a
Delaware limited partnership (“CatchMark Southern Timberlands”), CatchMark TRS
Harvesting Operations II, LLC, a Delaware limited liability company (“CatchMark
TRS Subsidiary II”), CatchMark TRS Investments, LLC, a Delaware limited
liability company (“CatchMark TRS Member”), CatchMark TRS Management, LLC, a
Delaware limited liability company (“CatchMark TRS Manager”), CatchMark Timber
Trust, Inc., a Maryland corporation (“CatchMark Timber”), CatchMark LP Holder,
LLC, a Delaware limited liability company (“LP Holder”), and each other Person
(such capitalized term and all other capitalized terms not otherwise defined
herein to have the meanings provided for in Article I of the Pledge Agreement)
that may from time to time become a party thereto (the Borrower, Timberlands II,
CatchMark TRS, CatchMark TRS Subsidiary, CatchMark HBU, CatchMark Texas GP,
CatchMark Texas LP, CatchMark SC, CatchMark Southern Holdings, CatchMark
Southern Timberlands, CatchMark TRS Subsidiary II, CatchMark TRS Member,
CatchMark TRS Manager, CatchMark Timber, LP Holder, and such other Persons that
become Additional Grantors are collectively referred to as the “Grantors” and
individually as a “Grantor”), in favor of CoBank, ACB, as administrative agent
(in such capacity, the “Administrative Agent”) for itself and each other Lender
Party.
The undersigned hereby agrees, as of the date first above written, to become a
Grantor under the Pledge Agreement as if the undersigned were an original party
thereto and agrees that each reference in the Pledge Agreement to a “Grantor”
shall also mean and refer to the undersigned.
The undersigned hereby collaterally assigns, mortgages and pledges to the
Administrative Agent for its benefit and the ratable benefit of the Lender
Parties, and hereby grants to the Administrative Agent for its benefit and the
ratable benefit of the Lender Parties, as collateral for the Secured
Obligations, a pledge and assignment of, and a security interest in, all of the
right, title and interest of the undersigned in and to the undersigned’s
Collateral, whether the undersigned now has or hereafter acquires ownership or
other rights therein, subject to all of the terms and provisions of the Pledge
Agreement, as if such Collateral of the undersigned had been subject to the
Pledge Agreement on the date of its original execution.
The undersigned has attached hereto a supplement to Schedule I to the Pledge
Agreement, and the undersigned hereby certifies that such supplement is accurate
and complete as of the date first above written.
The undersigned hereby makes each representation and warranty set forth in
Article III of the Pledge Agreement as to itself and as to the undersigned’s
Collateral to the same extent as each other Grantor, and hereby agrees to be
bound as a Grantor by all of the terms and provisions of the Pledge Agreement to
the same extent as all the other Grantors.
This letter shall be governed by and construed in accordance with the terms and
provisions of the Pledge Agreement, including governing law provisions thereof.
Very truly yours,
[NAME OF ADDITIONAL GRANTOR]
By:___________________________
Name:
Title:
















ACKNOWLEDGED AND ACCEPTED:
COBANK, ACB,
as Administrative Agent
By:___________________________
Name:
Title:




-21-
39769786.7